NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY




DIANA M. HEARN,                                        Civil Action No. 18-10538 (SDW)

                              Plaintiff,

        v.                                             OPINION

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.               June 27, 2019




WIGENTON, District Judge.

       Before this Court is Plaintiff Diana M. Hearn’s (“Plaintiff”) appeal of the final

administrative decision of the Commissioner of Social Security (“Commissioner”), with respect

to Administrative Law Judge Douglas Alvarado’s (“ALJ Alvarado” or the “ALJ”) denial of

Plaintiff’s claim for disability insurance benefits (“DIB”) and Supplemental Security Income

(“SSI”) under the Social Security Act (the “Act”). This appeal is decided without oral argument

pursuant to Federal Rule of Civil Procedure 78. This Court has subject matter jurisdiction

pursuant to 42 U.S.C. § 405(g). Venue is proper under 28 U.S.C. § 1391(b). For the reasons set

forth below, this Court finds that ALJ Alvarado’s factual findings are supported by substantial

credible evidence and that his legal determinations are correct. Therefore, the Commissioner’s

decision will be AFFIRMED.
    I.        PROCEDURAL AND FACTUAL HISTORY

         A. Procedural History

         On September 23, 2014, Plaintiff concurrently filed a Title II application for DIB, and a

Title XVI application for SSI. (Administrative Record [hereinafter R.] 41, 69-70; see also R.

43.) In her applications, Plaintiff alleged disability as of March 2, 2014 due to multiple

psychological impairments, including bipolar disorder, depression, and anxiety disorder. (Id.)

Her application was denied initially on July 24, 2015 and on reconsideration on October 30,

2015. (R. 144, 156.) ALJ Alvarado held a hearing on July 11, 2017. (R. 39-68.) Plaintiff, who

appeared with counsel, and vocational expert Rocco J. Meola (“VE Meola”) testified at the

hearing. (R. 44-68.) ALJ Alvarado denied Plaintiff’s applications on October 16, 2017. (R. 20.)

         On December 20, 2017, Plaintiff requested that the Appeals Council review the ALJ’s

decision. (R. 226.) Approximately two months later, Plaintiff submitted a Mental Impairment

Questionnaire from her drug and alcohol counselor, Howard Schulman, dated March 9, 2016.

(R. 33-38.) On April 17, 2018, the Appeals Council denied Plaintiff’s request for review,

making ALJ Alvarado’s decision the Commissioner’s final decision.1 (R. 1-4.) Plaintiff now

requests that this Court reverse the Commissioner’s decision or remand for a new hearing.

(Compl., ECF No. 1.)

         B. Factual History

                     1. Personal and Employment History

         Plaintiff was born on September 6, 1961 and was fifty-six years old when the ALJ denied

her application. (R. 45.) She is a high school graduate who has held various jobs over the years,



1
 In its notice to Plaintiff, the Appeals Council explained that it “found no reason . . . to review the [ALJ’s] decision”
and that the Mental Impairment Questionnaire did “not show a reasonable probability that it would change the
outcome of the [ALJ’s] decision.” (R. 1-2.)

                                                           2
such as bartender, server, amusement park employee, and supermarket meat wrapper. (R. 45,

52-56, 260, 273-80.) She also worked for an upholstering company cutting foam and leather for

car seats. (R. 53-56.) She last worked as a file clerk for six years at her brother’s distribution

company but was terminated on March 2, 2014 because she made numerous mistakes due to her

lack of focus, forgetfulness, and inability to complete assignments. (R. 50-53.) Plaintiff was

incarcerated on at least four separate occasions for drug possession and was last released in 2008.

(R. 49-50, 76, 350.)

                 2. Medical History

        Plaintiff began experiencing anxiety and depression in 2000, but was first diagnosed with

anxiety and bipolar disorders in 2013. (R. 110, 349, 358.) She temporarily discontinued her

psychiatric treatment in late 2014 following a lapse in her insurance coverage. (R. 349, 365-66,

374.)

        Plaintiff also has an extensive history of substance abuse. (R. 48, 349, 365, 373, 384.)

She claims that she was sober from approximately 2005 to 2008, at which point she relapsed and

used heroin until July 2013. (R. 62-63, 350.) Plaintiff reportedly maintains sobriety through

methadone treatment, which she has received intermittently from 2005 to 2007, and 2014 to

2015. (R. 48-49, 349-50, 373, 415.) According to Plaintiff’s medical records, she last used

illicit drugs in September 2016. (R. 43-44, 48-49.)

        Over the years, medical professionals have noted the impact of Plaintiff’s drug use on her

mental health. In February 2014, Dr. Fuad Aleskerov, D.O. indicated in his consultative report

that Plaintiff’s “depression/anxiety [was] aggravated by drug use.” (R. 358.) Similarly, in

October 2016, a licensed psychiatrist advanced practice nurse commented that Plaintiff’s “long




                                                  3
term drug abuse and changed behaviors from such [were] a major barrier to treatment.” (R.

379.)

        On April 14, 2014, Dr. Bhaskar N. Raju, M.D. (“Dr. Raju”) diagnosed Plaintiff with

mood and anxiety disorder, and opiate abuse remission. (R. 385.) Despite her reported mood

swings, Dr. Raju found that Plaintiff presented clear thought processes, fair insight and

judgment, intact attention span, and clear orientation. (Id.) Dr. Raju re-examined Plaintiff on

April 28, 2014, and diagnosed her with bipolar and panic disorders. (R. 387.) However, his

examination notes reflect that Plaintiff did not have homicidal or suicidal ideations and that she

did not present manic symptoms, pressured speech, or increased energy. (Id.) Rather, she

exhibited a stable mood, clear thought process, fair insight and judgment, and was assessed as

“improved.” (Id.)

        During a September 2014 consultation with Katherine Hanify, D.O. (“Dr. Hanify”),

Plaintiff reported that she was “off the wagon, [and] would like help.” (R. 353.) Dr. Hanify

found that Plaintiff was otherwise well-oriented and displayed appropriate mood, affect, insight,

and judgment. (Id.) On August 4, 2015, three clinicians in the Northwest Essex Community

Healthcare Network indicated that Plaintiff possessed limited judgment and insight and that she

lost her train of thought easily. (R. 365-72.)2 However, they also found that Plaintiff had a

cooperative attitude, normal speech, stable mood, and full orientation, and that her memory,

thought process and associations were intact. (R. 369-70.)

                   3. Function Reports

        On October 15, 2014, Plaintiff submitted a self-function report in which she stated that

she struggled with anxiety, mood swings, depression, hysteria, and manic symptoms. (R. 265-


2
 Plaintiff was examined by Susan Chan, a licensed clinical social worker, Howard Schulman, a certified alcohol and
drug counselor, and Donna Dalgetty, a medical doctor. (Id.)

                                                        4
73.) Plaintiff also claimed that she lacked energy and motivation, and had difficulty sleeping,

focusing, and completing what she started. (R. 266-68.) She stated that she does not socialize

with many people; she becomes anxious and believes that they are “out to get [her].” (R. 270.)

Plaintiff reported that she cannot take public transportation or go out alone, but can drive if no

one else can. (R. 46, 268.) She relies on prompting and daily reminders from her sister, Carol

Manley (“Manley”), to take her medication, eat, bathe and dress. (R. 266-67, 281-83.) Manley

shops for Plaintiff’s groceries and brings her food almost every day. (R. 267, 282-83.)

       Manley submitted a third-party function report in which she noted that Plaintiff is

“anxiety-ridden,” cannot focus, and lacks motivation to complete household chores. (R. 281.)

However, both Plaintiff and her sister reported that Plaintiff can pay her bills, count change,

handle a savings account, and use a checkbook. (R. 268, 284.)

                 4. State Agency Assessments

       On July 13, 2015, Dr. Steven Yalkowsky, Ph.D. (“Dr. Yalkowsky”) examined Plaintiff

on behalf of Disability Determination Services and noted Plaintiff has a “long history of erratic

behavior and anxiety related symptoms,” as well as “depressed mood, sleep and appetite

difficulties, excessive irritability, memory and concentration issues… [and] suicide attempts.”

(R. 351.) He diagnosed Plaintiff with bipolar and anxiety disorders and concluded that the

impact stemming from her mental health issues was “moderate to severe.” (Id.) Despite these

diagnoses, Dr. Yalkowsky noted that Plaintiff was pleasant and cooperative and was able to

communicate the desired information, was dressed appropriately, and presented adequate

hygiene and grooming. (R. 350.) She made consistent eye contact, responded appropriately to

inquiries, engaged in reciprocal interactions, and demonstrated a “logical, coherent and goal

oriented” thought process. (R. 350-51.)



                                                  5
        On July 14, 2015, Dr. Amy Brams, Ph.D. (“Dr. Brams”) determined that Plaintiff’s

understanding and memory, sustained concentration and persistence, social interaction, and

ability to adapt were either moderately or not significantly limited. (R. 75-76.) Dr. Brams

further elaborated that Plaintiff could “follow simple instructions, . . . attend and concentrate, .

. . keep adequate pace and persist, . . . [and] relate and adapt to routine tasks in a work

situation.” (R. 76.)

        On October 29, 2015, Dr. Robert Starace, Ph.D. (“Dr. Starace”) affirmed Dr. Bram’s

prior determinations. (R. 119-21.) He found that Plaintiff could “understand, remember and

execute simple routine instructions/tasks; . . . sustain concentration, pace persistence for simple

tasks; . . . socially interact adequately and . . . adapt to changes in a limited contact setting.” (R.

121.) Additionally, Dr. Starace noted that on appeal, there was no worsening of Plaintiff’s

condition. (R. 114, 118, 129.)

                  5. Hearing Testimony

        During her hearing before ALJ Alvarado on July 11, 2017, Plaintiff recounted the

hardships she faced after being kidnapped and raped when she was nineteen years old, her

tumultuous history of drug abuse, and her struggle with anxiety and depression over the years.

(R. 58-62.) Plaintiff testified that she made many mistakes at work, had difficulty focusing,

remembering instructions and completing tasks, which resulted in her termination. (R. 51-52.)

She recounted isolating herself, frequently crying, and having difficulty socializing, completing

household chores, and getting through a typical day. (R. 60-61.)

        VE Meola testified that a hypothetical individual of the same age, and with the same

education and work history as Plaintiff, who “has no exertional limitations but is able to

understand, remember, and carry out simple instructions with only occasional changes to



                                                   6
essential job functions, is able to make simple work-related decisions, can occasionally interact

with supervisors, coworkers, and the public[,]” would be able to perform Plaintiff’s past work as

a hand cutter. (R. 63-67.) The VE also determined that such an individual would be able to

perform other work that exists in abundance in the national economy such as labeler, inspector

packer, and bagger. (R. 66.)

 II.       LEGAL STANDARD

       A. Standard of Review

       In Social Security appeals, this Court has plenary review of the legal issues decided by

the Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). Yet, this Court’s review of

the ALJ’s factual findings is limited to determining whether there is substantial evidence to

support those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

       Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal citation and quotations

omitted). Thus, substantial evidence is “less than a preponderance of the evidence, but ‘more

than a mere scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x 613, 616 (3d Cir. 2009)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not

met if the Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing

evidence.’” Bailey, 354 F. App’x at 616 (quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir.

1983)). However, if the factual record is adequately developed, “the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.” Daniels v. Astrue, No. 4:08-cv-1676, 2009 WL

1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting Consolo v. Fed. Mar. Comm’n, 383 U.S. 607,



                                                 7
620 (1966) (internal quotation marks omitted)). “The ALJ’s decision may not be set aside

merely because [a reviewing court] would have reached a different decision.” Cruz v. Comm’r

of Soc. Sec., 244 F. App’x 475, 479 (3d Cir. 2007) (citing Hartranft, 181 F.3d at 360). This

Court is required to give substantial weight and deference to the ALJ’s findings. See Scott v.

Astrue, 297 F. App’x 126, 128 (3d Cir. 2008). Nonetheless, “where there is conflicting evidence,

the ALJ must explain which evidence he accepts and which he rejects, and the reasons for that

determination.” Cruz, 244 F. App’x at 479 (citing Hargenrader v. Califano, 575 F.2d 434, 437

(3d Cir. 1978)).

       In considering an appeal from a denial of benefits, remand is appropriate “where relevant,

probative and available evidence was not explicitly weighed in arriving at a decision on the

plaintiff’s claim for disability benefits.” Dobrowolsky v. Califano, 606 F.2d 403, 407 (3d Cir.

1979) (quoting Saldana v. Weinberger, 421 F. Supp. 1127, 1131 (E.D. Pa. 1976) (internal

quotation marks omitted). Indeed, a decision to “award benefits should be made only when the

administrative record of the case has been fully developed and when substantial evidence on the

record as a whole indicates that the claimant is disabled and entitled to benefits.” Podedworny v.

Harris, 745 F.2d 210, 221–22 (3d Cir. 1984) (citations omitted).

       B. The Five-Step Disability Test

       A claimant’s eligibility for social security benefits is governed by 42 U.S.C. § 1382. An

individual will be considered disabled under the Act if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment” lasting continuously for at least twelve months. 42 U.S.C. § 423(d)(1)(A). The

impairment must be severe enough to render the individual “not only unable to do his previous

work but [unable], considering his age, education, and work experience, [to] engage in any kind



                                                8
of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A

claimant must show that the “medical signs and findings” related to his or her ailment have been

“established by medically acceptable clinical or laboratory diagnostic techniques, which show

the existence of a medical impairment that results from anatomical, physiological, or

psychological abnormalities which could reasonably be expected to produce the pain or other

symptoms alleged . . . . ” 42 U.S.C. § 423(d)(5)(A).

       To make a disability determination, the ALJ follows a five-step sequential analysis. 20

C.F.R. §§ 404.1520(a), 416.920(a); see also Cruz, 244 F. App’x at 480. If the ALJ determines at

any step that the claimant is or is not disabled, the ALJ does not proceed to the next step. 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       Step one requires the ALJ to determine whether the claimant is engaging in substantial

gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is defined as

work that “[i]nvolves doing significant and productive physical or mental duties . . . for pay or

profit.” 20 C.F.R. §§ 404.1510, 416.910. If the claimant engages in SGA, the claimant is not

disabled for purposes of receiving social security benefits regardless of the severity of the

claimant’s impairments. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the individual

is not engaging in SGA, the ALJ proceeds to step two.

       Under step two, the ALJ determines whether the claimant suffers from a severe

impairment or combination of impairments that meets the duration requirement found in Sections

404.1509 and 416.909. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or a

combination of impairments is not severe when medical and other evidence establishes only a

slight abnormality or combination of abnormalities that would have a minimal effect on an

individual’s ability to work. 20 C.F.R. §§ 404.1521, 416.921; Social Security Rule (“SSR”) 85-



                                                 9
28, 96-3p, 96-4p. An impairment or a combination of impairments is severe when it

significantly limits the claimant’s “physical or mental ability to do basic work activities.” 20

C.F.R. §§ 404.1520(c), 416.920(c). If a severe impairment or combination of impairments is not

found, the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

ALJ finds a severe impairment or combination of impairments, the ALJ then proceeds to step

three.

         Under step three, the ALJ determines whether the claimant’s impairment or combination

of impairments is equal to, or exceeds, one of those included in the Listing of Impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

If an impairment or combination of impairments meets the statutory criteria of a listed

impairment as well as the duration requirement, the claimant is disabled and entitled to benefits.

20 C.F.R. §§ 404.1520(d), 416.920(d). If, however, the claimant’s impairment or combination of

impairments does not meet the severity of the listed impairment, or if the duration is insufficient,

the ALJ proceeds to the next step.

         Before undergoing the analysis in step four, the ALJ must determine the claimant’s RFC.

20 C.F.R. §§ 404.1520(a), 404.1520(e), 416.920(a), 416.920(e). An individual’s RFC is the

individual’s ability to do physical and mental work activities on a sustained basis despite

limitations from his or her impairments. 20 C.F.R. §§ 404.1545, 416.945. The ALJ considers all

impairments in this analysis, not just those deemed to be severe. 20 C.F.R. §§ 404.1545(a)(2),

416.945(a)(2); SSR 96-8p. After determining a claimant’s RFC, step four then requires the ALJ

to determine whether the claimant has the RFC to perform the requirements of his or her past

relevant work. 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f). If the claimant is able to perform

his or her past relevant work, he or she will not be found disabled under the Act. 20 C.F.R. §§



                                                 10
404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f). If the claimant is unable to

resume his or her past work, the disability evaluation proceeds to the fifth and final step.

         At step five, the ALJ must determine whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v). Unlike in the first four steps of the analysis where the

claimant bears the burden of persuasion, at step five the Social Security Administration (“SSA”)

is “responsible for providing evidence that demonstrates that other work exists in significant

numbers in the national economy that [the claimant] can do, given [the claimant’s RFC] and

vocational factors.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2). If the claimant is unable to do

any other SGA, he or she is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

III.         DISCUSSION

         In his decision dated October 16, 2017, ALJ Alvarado properly applied the five-step

disability test before determining that Plaintiff was not disabled. (R. 11-20.) At step one, the

ALJ determined that Plaintiff had not engaged in SGA since the alleged onset of her disability.

(R. 13.) At step two, the ALJ found that Plaintiff’s bipolar disorder, depression, anxiety disorder

and substance abuse disorder were severe impairments because they significantly limited

Plaintiff’s mental ability to perform basic work activities. (Id.) At step three, however, the ALJ

concluded that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of Listings 12.04 or 12.06 in 20 C.F.R. Part 404, Subpart P,

Appendix 1.3 (R. 14-15.) Before undergoing the analysis in step four, ALJ Alvarado calculated

Plaintiff’s RFC and concluded that she could

                  perform a full range of work at all exertional levels but with the
                  following non-exertional limitations: she is able to understand,

3
 Listing 12.04 relates to depressive, bipolar and related disorders, and Listing 12.06 concerns anxiety and
obsessive-compulsive disorders.

                                                         11
               remember and carry out simple instructions with only occasional
               changes to essential job functions; make simple work-related
               decisions; occasionally interact with supervisors, coworkers and
               the public; and work in an environment where productivity is
               judged at the end of the day rather than the middle of the day.

(R. 15.) The ALJ evaluated hearing testimony, function reports, and medical records to conclude

that while Plaintiff’s medically determinable impairments could reasonably be expected to cause

her alleged symptoms, her statements concerning the intensity, persistence, and liming effects of

her symptoms were not entirely consistent with the objective medical evidence. (R. 15-18.) In

light of Plaintiff’s RFC, at step four, ALJ Alvardo found that Plaintiff could perform her past

relevant work as a hand cutter. (R. 18-19.) Because Plaintiff had only worked as a hand cutter

for a short period of time, the ALJ proceeded to the next step of the disability analysis. At step

five, the ALJ considered Plaintiff’s age, education, work experience, and RFC, and concluded

that Plaintiff was not disabled because she was “capable of making a successful adjustment to

other work that exist[s] in significant numbers in the national economy.” (R. 19.) In reaching

this determination, ALJ Alvarado relied on VE Meola’s testimony that Plaintiff could work as a

labeler, inspector packer, and bagger. (R. 18-19, 64-66); see also 20 C.F.R. §§ 404.1569,

404.1569(a), 416.969, 416.969(a).

       On appeal, Plaintiff argues that: (1) the ALJ erred in concluding that Plaintiff did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments; and (2) the ALJ’s finding that there are jobs in the national

economy that Plaintiff could perform was not supported by substantial evidence. (Pl.’s Moving

Br. at 10-20.) This Court considers these arguments in turn and finds them each without merit.

       With respect to her first argument, Plaintiff takes issue with the ALJ’s finding that her

mental functioning limitations were categorized as “moderate” as opposed to “extreme” or



                                                12
“marked.” (Pl.’s Moving Br. at 12-14.) Other than referencing Dr. Yalkowsky’s consultative

exam, which noted his belief that the impact of Plaintiff’s mental health issues was “moderate to

severe,” (id. at 13), Plaintiff primarily relies on reports of her subjective complaints to assert that

her limitations were more severe.4 (Id.) This Court will not re-weigh the evidence or engage in

a de novo review of the Commissioner’s determinations. See Davis v. Comm’r of Soc. Sec., No.

17-9424, 2019 WL 449200, at *3 (D.N.J. Feb. 5, 2019). ALJ Alvarado’s decision provided a

nearly exhaustive discussion of the record evidence and sufficiently explained why greater

weight was given to the opinions of the two state agency experts. (R. 15-18.) Indeed, the state

agency psychologists, Drs. Brams and Starace, independently determined that Plaintiff was not

precluded from working despite her psychological impairments. (R. 64-108, 109-40.)

Specifically, Dr. Brams opined that Plaintiff was moderately limited in her ability to complete a

normal workday and workweek without interruptions, interact appropriately with the general

public, deal with supervisors, get along with co-workers, and maintain socially appropriate

behavior, and that Plaintiff had no limitations with asking simple questions or requesting

assistance. (R. 94-95.) Dr. Starace largely affirmed Dr. Bram’s findings. (R. 118, 120-21.)

ALJ Alvarado also thoroughly evaluated the subjective function reports but ultimately

determined that they were inconsistent with the objective medical evidence in the record and that

Plaintiff’s sister lacked professional training to assess Plaintiff’s impairments. (R. 15-17.)

Based on the foregoing, ALJ Alvarado’s assessment of Plaintiff’s psychological impairments is

supported by substantial credible evidence.



4
  This Court notes that Plaintiff’s reliance on Harold Schulman’s Mental Impairment Questionnaire is misplaced.
First, Plaintiff fails to demonstrate good cause as to why the report was not submitted prior to her administrative
hearing before ALJ Alvarado, or otherwise explain how the newly submitted evidence would have changed the
outcome of the ALJ’s determination. (R. 25, 33-38.) Second, even if the questionnaire was properly before this
Court, Mr. Schulman’s report indicates that Plaintiff is a “malingerer” and that the limitations noted were “according
to client[.]” (R. 35-36, 38.)

                                                         13
        With respect to Plaintiff’s second point, this Court finds that ALJ Alvarado properly

relied on VE Meola’s testimony to conclude that Plaintiff was able to perform jobs that exist in

the national economy. (R. 18-19, 63-67); see also 20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv). After considering the vocational expert’s testimony, which ALJ Alvarado

found was consistent with the Dictionary of Occupational Titles (the “DOT”), the ALJ concluded

that Plaintiff could perform her past job as a hand cutter and would also be able to perform

nationally available jobs, such as labeler, inspector packer, and bagger.5 (R. 18-19, 64, 66.)

Plaintiff argues that the other hypothetical limitations discussed during the hearing, namely

needing to be “off-task 15% or more of the workday[,]” “absent from work two or more days per

month,” and/or “need[ing] frequent reminders to remain on-task[,]” are more representative of

her own issues. (Pl.’s Moving Br. 16-17; see also R. 66-67.) However, Plaintiff does not point

to objective evidence in the record to support her conclusory claim.6 Similarly, Plaintiff broadly

argues that “ALJ Alvarado failed to include all of [Plaintiff’s] limitations in any of her [sic]

hypotheticals” without clarifying what VE Meola should have been asked during the hearing.

(Pl.’s Moving Br. 17.) Importantly, Plaintiff was represented during the administrative hearing

and her attorney declined to ask the vocational expert any questions. (R. 67); see also Keveanos

v. Berryhill, No. 18-3421, 2019 WL 1500624, at *8 n.9 (D.N.J. Apr. 5, 2019) (“When an

applicant for social security benefits is represented by counsel, the ALJ ‘is entitled to assume that

he is making his strongest case for benefits.”) (quoting Batts v. Barnhart, No. 01-507, 2002 WL


5
  Though Plaintiff argues the Occupational Information Network (the “O*NET”) has superseded the DOT, (Pl.’s
Moving Br. 18), the Code of Federal Regulations specifically lists the DOT as a source of “reliable job
information[.]” 20 C.F.R. § 404.1566(d). “It is not for this Court to reform the methodology that SSA [vocational
experts] use to determine available and appropriate jobs in the national economy that match a claimant’s RFC.”
Jean-Pierre v. Comm’r of Soc. Sec., No. 16-05691, 2017 WL 4316880, at *9 (D.N.J. Sept. 28, 2017); see also Junod
v. Berryhill, No. 17-1498, 2018 WL 5792214, at *4 (W.D. Pa. Nov. 5, 2018) (finding that the “ALJ properly relied
on the [vocational expert’s] testimony to the extent that it was based upon DOT data” rather than the O*NET).
6
  Even if she did, courts have explained, “the ALJ need only include in the RFC those limitations which he finds
credible.” Garrett v. Comm’r of Soc. Sec., 274 F. App’x 159, 163 (3d Cir. 2008) (citations omitted).

                                                       14
32345745, at *8 (E.D. Pa. Mar. 29, 2002)). Based on the foregoing, it is clear that ALJ Alvarado

calculated Plaintiff’s RFC based on those limitations that he found to be credible, and properly

relied on VE Meola’s testimony in concluding that Plaintiff was able to return to her past work

or find new work. There is no basis for reversal or remand.

IV.        CONCLUSION

       This Court finds that ALJ Alvarado’s factual findings were supported by substantial

credible evidence in the record. Therefore, the Commissioner’s determination is AFFIRMED.

An appropriate order follows.

                                                     s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON
                                                     UNITED STATES DISTRICT JUDGE
Orig: Clerk
cc:   Parties




                                                15
